Citation Nr: 9933653	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  93-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for pes cavus.

3.  Entitlement to service connection for hammertoes.

4.  Entitlement to service connection for a bilateral eye 
disorder.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1975 to April 1976, with subsequent periods of inactive duty 
training in the New York Army National Guard until discharge 
in October 1984.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1991 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In December 1994, the Board remanded this case to the RO.  
The case was returned to the Board in August 1999.  


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current back disorder, current pes cavus, current hammertoes, 
or a current eye disorder and any incident or manifestation 
during the veteran's periods of service.


CONCLUSION OF LAW

Claims of entitlement to service connection for a back 
disorder, pes cavus, hammertoes, and a bilateral eye disorder 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
1991).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 101 
(24) (West 1991); 38 C.F.R. § 3.6(a) (1999).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

I.  Back Disorder

Records of the New York Army National Guard disclose that, in 
June 1980, the veteran injured his lower back in a training 
accident while moving a heavy barrel over a bridge.  Acute 
pain and muscle spasms were noted.  Medication and rest were 
prescribed.  In July 1981, the veteran was again seen for 
back pain.  Medication was prescribed, and he was advised to 
avoid heavy lifting.  

In a report of National Guard medical history in October 
1981, the veteran stated that he had recurrent back pain.  It 
was noted that his back hurt occasionally with very heavy 
(200 pounds) lifting.

At a VA orthopedic examination in October 1990, the pertinent 
diagnosis was lumbar paravertebral myositis. 

At a personal hearing in June 1992, the veteran testified 
that, since 1984 or 1985, he had been receiving Motrin at a 
public health clinic for back pain.  

Records of a public health clinic in Puerto Rico show that 
the veteran was seen for pain in the lumbar region in October 
1991, December 1991, June 1992, and April 1995.  
The Board finds that the veteran's claim for service 
connection for a back disorder is not well grounded, because 
there is no competent medical evidence of a nexus between a 
current back disorder and the injury in June 1980 during 
inactive duty training.  38 U.S.C.A. § 5107(a).  No physician 
has found such a relationship.  The claim is also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because there 
is no competent medical evidence of a nexus between a current 
back disorder and the veteran's claimed continuous post 
service symptomatology.  
II.  The Feet

Applicable regulations provide that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303(c) (1999).  In the absence of 
trauma or other definite evidence of aggravation, service 
connection is not in order for pes cavus, which is a 
typically congenital or juvenile disease.  38 C.F.R. § 4.57 
(19991).  

In January 1976, a private podiatrist ordered orthoses for 
the veteran's shoes.

In a National Guard report of medical history in October 
1981, the veteran stated that he had foot trouble.  He gave a 
history of an injury to his left foot during basic training 
and stated that he had occasional trouble with prolonged 
usage.

At a VA orthopedic examination in October 1990, diagnoses 
included pes cavus and hammertoe deformities.

At a personal hearing in June 1992, the veteran testified 
that, in basic training in 1975, he slipped on stairs and 
hurt both feet.

The Board finds that the veteran's claims for service 
connection for pes cavus and hammertoes are not well 
grounded, because there is no competent medical evidence of a 
nexus between those current foot abnormalities and the 
veteran's service.  That is, there is no medical evidence 
demonstrating that either pes cavus or hammertoes were 
acquired during the veteran's periods of service.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(b); Savage.

III.  Eye Disorder

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303(c).

National Guard records disclose that, in June 1982, the 
veteran sustained flash burns of the side of the face and 
left eye.  He was advised to cover his eye and see a doctor 
for possible burning of the cornea. 

Records of the Manhattan Eye, Ear, and Throat Hospital, New 
York City, show that the veteran was seen in March 1983 at 
the eye clinic for a checkup.  The impression was 
photosensitivity.  No pathology was noted.  

At a personal hearing in June 1992, the veteran testified 
that the incident in June 1982 occurred when he was lighting 
a stove in the field at an Army base.  

At a VA eye examination in August 1998, the veteran gave a 
history of having his eyebrows and eyelashes burnt in a gas 
explosion.  He complained of frequent eye discomfort and 
blurry vision since then.  On examination, uncorrected near 
vision, bilaterally, was 20/20; far vision, bilaterally, was 
20/30, corrected to 20/20.  There was no diplopia and no 
visual field defect.  The examination was unremarkable, 
except for bilateral nasal pterygium.  The diagnoses were 
refractive error and bilateral nasal pterygium, with no 
sequelae from the reported trauma.  

The Board finds that the veteran's claim for service 
connection for a bilateral eye disorder is not well grounded, 
because there is no competent medical evidence of a nexus 
between a current eye abnormality for which service 
connection might be granted and the veteran's periods of 
service.  38 U.S.C.A. § 5107(a).  The claim is also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because a 
chronic eye disorder was not noted in service, and there is 
no competent medical evidence of a nexus between a current 
eye disorder and claimed postservice symptomatology.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for a back disorder, pes cavus, 
hammertoes, and a bilateral eye disorder "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a back disorder, pes cavus, 
hammertoes, and a bilateral eye disorder.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

Service connection for a back disorder is denied.  

Service connection for pes cavus is denied.  

Service connection for hammertoes is denied.  

Service connection for a bilateral eye disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 


